Citation Nr: 1822837	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-36 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1984 to May 1984, and in the United States Air Force from January 1986 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In September 2016, the Veteran testified in a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the record.

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his September 2016 hearing, prior to the promulgation of a decision in appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for back problems.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with regard to back problems have been met.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative on the record at a hearing.  38 C.F.R. § 20.204. 

The Veteran testified at his September 2016 Board hearing that it was his intention to withdraw the appeal of the issue of entitlement to service connection for back problems.  Hence, there remain no allegations of facts or law for appellate consideration of this issue.  Thus, the Board has no jurisdiction to review the appeal of the issue, and it is dismissed.


ORDER

The appeal with regard to a back disorder is dismissed.


REMAND

The Veteran seeks service connection for bilateral hearing loss due to his active duty military occupational specialty (MOS) which required him to work with heavy equipment and was consequentially exposed to loud noises.  The Veteran had preexisting hearing loss, as noted on his June 1983 entrance examination audiogram.  The question before the Board is whether the Veteran's preexisting hearing loss was or was not aggravated by service.  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153, 38 C.F.R. § 3.306(a).

In November 2013, the Veteran was afforded a VA examination.  Here, the examiner opined that there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 decibels for either ear based on reference audiograms.  To reach her opinion, in part, the examiner reviewed the Veteran's service treatment records.  She noted that there was no significant threshold shift on the Veteran's February 1988 audiogram compared to his June 1983 enlistment examination.  However, she misstated that this was the last audiogram the Veteran underwent while on active duty.  The Veteran also underwent an audiogram in December 1988, a few days prior to his separation.  On remand, a VA examiner will be asked to provide an addendum opinion on whether the evidence shows that the Veteran's preexisting hearing loss was aggravated by service, and consider the December 1988 audiogram when forming a rationale.

Accordingly, the case is REMANDED for the following action:

1.  Ask a VA examiner to provide an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.

The examiner is asked to specifically opine on whether the Veteran's hearing loss underwent an increase during his service.

If it underwent an increase, the examiner is asked to provide an opinion as to whether the increase was due to aggravation of the hearing loss or whether there is clear and unmistakable evidence that the increase was due to the natural progression of the hearing loss.

In providing these opinions, the examiner is asked to compare the January 1984 audiological evaluation to the December 1988 audiological evaluation and also compare the May 1985 audiological evaluation to the December 1988 audiological evaluation.

2.  Readjudicate the appeal.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


